UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEREMIAH F. HERBERT,

                                   Plaintiff,
                                                         20-CV-6348 (PMH)
 v.
                                                         ORDER
 WARDEN HAROLD L. SMITH, et al.,

                                   Defendants.

PHILIP M. HALPERN, United States District Judge:

        On June 15, 2021, Plaintiff filed his fourth application requesting that the Court appoint

pro bono counsel. (Doc. 79). On June 17, 2021, Defendants opposed the request. (Doc. 81).

Plaintiff’s prior requests were denied because the Court determined, after application of the factors

set forth in Hodge v. Police Officers, 802 F.2d 58 (2d Cir. 1986), that Plaintiff had not made the

requite showing to demonstrate that the appointment of pro bono counsel was appropriate and/or

that Plaintiff’s request was premature. (See Doc. 30 at 3-4; Doc. 46 at 1). The Court denied

Plaintiff’s request for the appointment of pro bono counsel “without prejudice to Plaintiff renewing

the request at a later stage of the litigation.” (Doc. 46 at 1; Doc. 73 at 1).

        The procedural posture of this case has not changed significantly since Plaintiff’s prior

requests were denied and Plaintiff’s fourth application for pro bono counsel is likewise denied

without prejudice to renewing at a later stage of the litigation. There is currently a motion to

dismiss pending in this action (Doc. 56), which the Court will address in due course.

                                           CONCLUSION

        Plaintiff’s application for pro bono counsel is denied without prejudice. The Clerk is

directed to mail a copy of this Order to Plaintiff at the address provided on the docket and to

terminate ECF No. 79.

                                                   1
                                    SO ORDERED.
Dated: White Plains, New York
       June 21, 2021
                                    __________________________________
                                    Philip M. Halpern
                                    United States District Judge




                                2
